LAW OFFICES.
SACKS & CHAPIN. PC.
4720 MONTGOMERY LANE, SUITE 330:

BETHESDA, MD 20814

12021659-1200

Case 1:18-cv-02418-RJL Document 1 Filed 10/23/18 Page 1of 3

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

GABRIEL N. DIMA
2300 Good Hope Road, S.E., #1109
Washington, D.C., 20029

Plaintiff.
VS. : Case No::

WASHINGTON METROPOLITAN AREA
TRANSIT AUTHORITY
600 Fifth Street, N.W.

4iWashington, D.C., 20004

Serve: Patricia Y. Lee, Esq.
General Counsel
600 Fifth Street, N.W.
Washington, D.C., 20001
Defendant
COMPLAINT
(Negligence - Damages)

Comes now the plaintiff, Gabriel N. Dima, by and through his attorneys, Sacks &
Chapin, P.C., and Peter A. Chapin, Esquire, and sues the defendant, Washington
Metropolitan Area Transit Authority, (hereinafter referred to as “WWMATA’) and for cause
of action said plaintiff states that:

1, This Honorable Court has jurisdiction over the claim against the above
captioned defendant pursuant to the Washington Metropolitan Area Transit Authority
Compact, §§4 and 81, adopted by reference in the District of Columbia Code, §9-1107.04,
2001 Edition.

2. This Court has venue in this matter by virtue of 28 U.S.C. §1391(c).

 

 

 
LAW OFFICES

SACKS & CHAPIN, PC.

4720 MONTGOMERY LANE, SUITE 330
BETHESDA, MD 20814

(2021659-1200

 

 

Case 1:18-cv-02418-RJL Document 1 Filed 10/23/18 Page 2 of 3

2.

3. On or about Thursday, September 14, 2017, at approximately 7:14 P.M.,
plaintiff Gabriel N. Dima was lawfully operating a motor vehicle owned by him and traveling
on Eighth Street, S.E., Washington, D.C., and stopped in the left lane of said roadway
attempting to permit defendant’s Metrobus to enter into the travellane, when suddenly and
without warning said WMATA Metrobus owned by defendant herein, and being operated
by Zakiya Robyn Arrington, said defendant's agent, servant, and/or employee acting within
the scope of her employment “side-swiped” plaintiff's vehicle with great force and violence.
Said collision was the direct, proximate and sole result of the negligence and carelessness
of the defendant, WMATA, by and through its agent, servant and/or employee, operating
said vehicle within the scope of that person’s employment with WMATA.

2. As a result of the sole negligence and carelessness of the defendant,
WMATA, by and through its agents, servants, and/or employees, as aforesaid, plaintiff,
Gabriel A. Dima, sustained multiple and painful injuries requiring large expenditures of
money for his necessary medical care.

3, Plaintiff, Gabriel A. Dima, will, in the future, be compelled to expend large
additional sums of money for his continued necessary medical care and treatment.

WHEREFORE, plaintiff, Gabriel A. Dima, demands judgment against the defendant,
Washington Metropolitan Area Transit Authority in the sum of ONE HUNDRED FIFTY
($150,000.00) DOLLARS, or such sum as will fully and adequately compensate the

plaintiff, plus interest from the date of Judgment, and the costs of this action.

 

 
LAW OFFICES
SACKS & CHAPIN, PC.
4720 MONTGCVERT LANE, SUITE 3.30:

BETHESDA MD 20814

120271659-72060

Case 1:18-cv-02418-RJL Document 1 Filed 10/23/18 Page 3 of 3

3.

Respectfully submitted,

SACKS & CHAPIN, P.C.

<j (2
PETER A. CHAPIN, "#0602030

Attorney for Plaintiff

4720 Montgomery Lane
Suite 330

Bethesda, Maryland, 20814
(202) 659-1200

(FAX) (202) 659-1029
pac@sacksandchapin.com

JURY DEMAND
Plaintiff, Gabriel A. Dima, elects trial by jury six (6) persons of all issues involved
K2nQ

PETER A. CHAPIN, —_
Attorney for Plaintiff

herein.

 

 

 

 

 
